UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOB HILL, a/k/a Shawn, a/k/a Marcos Leon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00280-TLW-1)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bob Hill, Appellant Pro Se.     Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bob Hill appeals the district court’s denial of his

petition for writ of error coram nobis, in which he contends

that Padilla v. Kentucky, 130 S. Ct. 1473 (2010), should be

retroactively         applied     to    invalidate          his     guilty       plea,     given

Hill’s claims that his attorney failed to advise him about the

immigration consequences of his plea.                            We review the district

court’s       decision     to   deny    the     writ       for    abuse    of      discretion.

United States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012).

               To obtain relief under such a writ, which is limited

to    “‘extraordinary’          cases   presenting          circumstances          compelling

its use ‘to achieve justice,’” United States v. Denedo, 556 U.S.

904, 911 (2009) (quoting United States v. Morgan, 346 U.S. 502,

511    (1954)),       a   petitioner     must       show    that    “(1)     a     more       usual

remedy       is    not    available;     (2)       valid     reasons       exist        for    not

attacking the conviction earlier; (3) adverse consequences exist

from     the       conviction     sufficient           to    satisfy         the     case       or

controversy requirement of Article III; and (4) the error is of

the    most       fundamental    character.”           Akinsade,       686       F.3d     at   252

(internal quotation marks omitted).

               In this case, Hill fails to demonstrate why the more

usual route of raising his claims via a 28 U.S.C.A. § 2255 (West

Supp. 2012) motion is not available to him.                           See Akinsade, 686

F.3d    at     252.       Because      Hill    is    still        serving     his       term     of

                                               2
supervised release, he is “in custody” for purposes of § 2255.

United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999).

And the mere fact that we have held that Padilla cannot be

retroactively applied to cases on collateral review, see United

States v. Mathur, 685 F.3d 396, 401-02 (4th Cir. 2012), does not

mean   that   a    § 2255   motion   is    a   form   of   relief   that   is

“unavailable” to Hill.       See In re Jones, 226 F.3d 328, 333 (4th

Cir. 2000).       As a result, Hill has failed to demonstrate that he

is entitled to coram nobis relief.             See Akinsade, 686 F.3d at

252.

          Because we discern no abuse of discretion on the part

of the district court, we affirm its judgment.              We grant leave

to proceed in forma pauperis.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                     3